UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-5070



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE R. TAYLOR,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-05-25)


Submitted: May 16, 2006                          Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert G. McCoid, MCCAMIC, SACCO, PIZZUTI & MCCOID, PLLC, Wheeling,
West Virginia, for Appellant. Thomas E. Johnston, United States
Attorney, John C. Parr, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George R. Taylor appeals his conviction and 110-month

sentence pursuant to his guilty plea for aiding and abetting the

possession with intent to distribute more than five grams of

cocaine base, in violation of 18 U.S.C. § 2 (2000) and 21 U.S.C.

§ 841(a)(1), 841(b)(1)(B) (2000).

          Counsel   for   Taylor    has    filed   a   brief   pursuant   to

Anders v. California, 386 U.S. 738 (1967), in which he states there

are no meritorious issues for review, but presenting the issue of

whether the district court erred in its calculation of Taylor’s

criminal history score.     Although informed of his right to file a

pro se supplemental brief, Taylor has not done so.

          Taylor’s plea agreement included a provision by which he

agreed to waive his right to appeal any prison sentence under 125

months. Taylor knowingly and voluntarily agreed to this provision.

We conclude that the appeal waiver is valid and enforceable.

Because Taylor received a sentence shorter than 125 months, he has

waived his right to appeal.     See United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Taylor’s conviction and sentence.

This court requires that counsel inform Taylor, in writing, of the

right to petition the Supreme Court of the United States for


                                   - 2 -
further review.    If Taylor requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Taylor.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -